42 N.Y.2d 926 (1977)
The People of the State of New York, Respondent,
v.
Joseph A. Keitt, Appellant.
Court of Appeals of the State of New York.
Argued June 3, 1977.
Decided June 30, 1977.
Milton E. Jacobowitz for appellant.
John J. Santucci, District Attorney (George Freed of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*927MEMORANDUM.
The order of the Appellate Division should be affirmed.
We conclude that the evidence was sufficient to sustain defendant's convictions. There is no dispute that an ice cream truck vendor was robbed by two men, one of whom used a .22 caliber revolver. Defendant was not one of these two men. The question, however, is whether the evidence sustains the jury's conclusion that defendant was guilty of aiding in the robbery in consequence of his participation as driver of the getaway automobile (Penal Law, § 20.00). The two robbers were seen to flee in the Buick Century which had been rented by defendant; 10 or 15 minutes later the Buick was spotted and stopped; defendant was driving and the robber who had used the revolver was a passenger; another passenger escaped; and finally the loot of the robbery was found in defendant's car and on the person of the one robber. In our view there was ample evidence to sustain the jury's conclusion that defendant was a knowing wheelman in a plain robbery in which a gun had been used.
We have examined appellant's other contentions and find them to be without merit.
Order affirmed in a memorandum.